DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. The applicant argues that cited portions of Loh don’t teach “modifying, by the hypervisor, individual memory controller usage of at least one of the plurality of processing threads by reducing a scope of individual prefetch settings of at least one of the plurality of processing threads”.
The examiner respectfully disagrees.  Loh explicitly states in ¶41: “The cache control logic can also throttle the rate and/or aggressiveness of prefetch requests issued by the L2 and/or L3 prefetcher(s) on behalf of interfering cores” and also in ¶43: “The cache control logic can also throttle the rate and/or aggressiveness of L1 prefetch requests issued on behalf of any interfering cores.”  Additionally ¶45 states: “The system software may include the operating system, hypervisors/virtual machine managers, middleware, runtime systems, or other software. The system software can use the counter values to adjust the priorities of the different processes/applications or make different scheduling decisions”.  
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 , and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 respectively of U.S. Patent No. 10,331,566 in view of Loh (US 2014/0122801, as listed on the IDS dated 3/20/2019).  The patent doesn’t explicitly teach the amendment portions of the claims: “accessing prefetch metrics for prefetch requests, and comparing the prefetch metrics to the threshold quantity”.  Loh teaches in ¶22-24 that an interference monitor tracks for each core (i.e a thread is a process being executed on a core) the amount and type each core interferes with other cores, and the amount and type each .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 4, 8, 9, 11, 15, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Loh (US 2014/0122801, as listed on the IDS dated 3/20/2019)
Claims 1, 8, and 15, with claim 15 as the exemplary claim,  Loh teaches
An apparatus comprising:
a computer processor and at least one memory controller, wherein the computer processor is configured to carry out: (Fig 1. Multi-core processor 106  and memory controller 104. ¶47 teaches the disclosed function of Loh can be software that is executed to carry out the disclosed functions.
Determining, by a hypervisor, that consumption of memory controller resources, by a plurality of processing threads, is above a threshold quantity, including: accessing prefetch metrics for prefetch requests, and comparing the prefetch metrics to the threshold quantity  (¶22-24 teaches that an interference monitor tracks for each core (i.e a thread is a process being executed on a core) the amount and type each core interferes with other cores, and the amount and type each core is victimized by the other cores (i.e. types of prefetch metrics are monitored).  ¶32 teaches these counters can be used to generate a score, which is used to determine if a core(thread) is interfering with other cores(thread) by comparing it to a threshold.  ¶45 teaches the counter information can be passed to and used by a hypervisor.)
wherein respective processing threads of the plurality of processing threads control respective prefetch settings;  (¶43 teaches the cache controller for the L1 private caches of a core (thread) can control the rate/aggressiveness of prefetch requests for the core (thead).)
responsive to determining that the consumption of the memory controller resources is above a threshold quantity, modifying, by the hypervisor individual memory controller usage of at least one of the plurality of processing threads such that the consumption of the memory controller resources is reduced below the threshold quantity.  (¶47, and fig. 4 teaches that when the interference is above a threshold (yes to step 406), then signals can be sent to a memory controller and/or core to modify usage to reduce the interference below the threshold.  ¶41-45 teaches that prefetches can be modified/throttled for the offending cores (threads) and that this can be done by system software and/or a hypervisor.
Alternatively is can be alleged that Loh doesn’t explicitly teach that the hypervisor is responsible for the claimed actions, however ¶41: “The cache control logic can also throttle the hypervisors/virtual machine managers, middleware, runtime systems, or other software. The system software can use the counter values to adjust the priorities of the different processes/applications or make different scheduling decisions”.  
fig. 4 and ¶47 states “Although embodiments are described with respect to the use of counters and specific hardware circuitry, it should be noted that the functions of the intercore interference monitor 105 may be implemented through software programs, firmware, hardware circuitry, or any combination thereof…If the count values exceed the threshold, a control portion of the intercore interference monitor 105 is used to address the appropriate system resource (e.g., memory controller, cache, cores, software) to modify activity in order to reduce the interference, act 408”.  In short the totality of ¶41-47 at the very least suggests to one of ordinary skill in the art that the interference monitor 105 can be part of a hypervisor that can modify the prefetch settings of at least one of the processing cores/threads as required by the claimed invention.  As such the fact of whether a “hypervisor” or other form of “software, firmware, hardware, circuitry, etc…” performs those functions is “merely a matter of obvious engineering design choice (see MPEP 2144.04 section V.B. “Making Integral” and section VI.6. “rearrangement of parts”).
Additionally since the only explicit difference in the claims and the prior art is that the claims require the hypervisor to perform those function, and the prior art explicitly states that the cache control logic performs them, and both the hypervisor and the cache control logic were known in the prior art, one of ordinary skill in the art could have substituted the cache control logic with a hypervisor, and the results of the substitution would have been predictable. The 
Claims 2, 9, and 16 Loh further teaches
where in the consumption of memory controller resources is an aggregate of individual consumption of the plurality of processing threads.  (¶23 teaches the interference counter for a core is incremented every time it interferes with any other core (i.ean aggregate of the amount of interference).  
Claims 4, 11, and 18 Loh further teaches
wherein modifying individual memory controller usage is dependent on a quality of service agreement.  (¶32 teaches defining the threshold which indicates an interference condition.  This parameter is a quality of service agreement, i.e. a thread/core is only allowed to reduce the quality of other cores/threads up to this threshold.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2014/0122801, as listed on the IDS dated 3/20/2019) in view of Herger (US 2002/0161932, as listed on the IDS dated 3/20/2019).
Claims 3, 10, and 17 Loh further teaches
wherein the plurality of processing threads are executing within one or more logical partitions of a virtual computing environment of a cloud services provider, (¶45 teaches the 
Loh  however is silent on providing an interface for specifying the threshold quantities.  Herger in claim 8 teaches that memory thresholds can be set by a user, and that an interface is provided to enable a user to set the thresholds.  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to modify Loh with the teachings of Herger such that the virtual computing environment provides an interface for specifying the threshold quantity.  The motivation for making such a modification, is that it allows a user the ability to change the memory thresholds, so that the thresholds can be easily modified to improve the overall quality of service for different processing workloads.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2014/0122801, as listed on the IDS dated 3/20/2019) in view of Meswani (US 2017/0083474, as listed on the IDS dated 3/20/2019).
Claims 5, 12, and 19 Loh doesn’t explicitly teach 
wherein the respective individual prefetch settings are defined according to memory access patterns for the respective processing threads.
Meswani teaches
wherein the respective individual prefetch settings are defined according to memory access patterns for the respective processing threads.  (¶38 teaches that prefetching for a thread can be based on detected access patterns.)
It would have been obvious to one of ordinary skill in the art prior to the effective fillings date of the claimed invention to have modified Loh with the Teachings of Meswani such that the .
Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2014/0122801, as listed on the IDS dated 3/20/2019) in further view of Ebrahimi (Prefetch-Aware Shared-Resource Management for Multi-Core Systems) and Meswani (US 2017/0083474).
Claims 6, 13, and 20 Loh further teaches
overriding the individual prefetch settings of one or more of the plurality of processing threads,… than an individual prefetch setting for a second processing thread in a second logical partition,… wherein the individual prefetch settings for the second processing thread are set to a less aggressive prefetching mode, (¶41 teaches that cache control logic can throttle(less) aggressiveness of a core (second processing thread) that is considered to be interfering with other cores.)
Loh is silent on modifying the prefetch settings for a first processing thread to a more aggressive prefetch mode, and wherein the individual prefetch settings for the first processing thread correspond to a higher quality of service agreement than a quality of service agreement for the second processing thread.
Ebrahimi teaches in §2.4 teaches that in addition to throttling the aggressiveness of a process (second processing thread), the process (first processing thread) that has received the most interference can be throttled up (set to a more aggressive prefetching mode).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filling date of the claimed invention to have modified the system of Loh to also be able to set the prefetch settings for a first processing thread to a more aggressive prefetching mode.  The motivation for making this modification is that by also increasing the aggressiveness of the 
The combination of Loh and Ebrahimi however is silent on wherein the individual prefetch settings for the first processing thread correspond to a higher quality of service agreement than a quality of service agreement for the second processing thread
Meswani teaches
wherein the individual prefetch settings for the first processing thread correspond to a higher quality of service agreement than a quality of service agreement for the second processing thread (¶13 teaches that QoS settings can be set on a per thread basis (i.e. a first processing threads QoS could be set higher than a second processing thread). ¶42 teaches that the QoS settings can be used to adjust the priority (i.e. aggressiveness) of access requests.)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective fillings date of the claimed invention to modify the teachings of Loh and Ebrahimi to incorporate the ability to set QoS settings for individual threads, such that the QoS settings could be taken into account on how to adjust the priority (aggressiveness) of individual threads.  The motivation for making this modification is that by providing a QoS setting for individual threads, higher priority processes can be prioritized over lower prior processes, increasing the overall system efficiency and ensuring that a customer is receiving the quality of service for which they are subscribing to.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loh (US 2014/0122801, as listed on the IDS dated 3/20/2019) 
Claim 7, as per claim 1
Loh does not explicitly teach
wherein the memory controller resources are for a plurality of memory controllers. 
However Loh does teach in ¶52 that the various functions can be described using any number of combinations of hardware components.  Additionally, ¶49 teaches that the monitoring circuitry can consist as a separate module outside of a memory controller.  
As such it would have been obvious to one of ordinary skill in the art to have modified the teachings of Loh such that the interference monitor could monitor the usage of a plurality of memory controllers.  The motivation for making this modification is that a system may have multiple levels of memory controllers (i.e. L2 cache controller, L3 cache controller, DRAM 
Claim 14 is substantially similar to claim 7 and is therefore rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 5712724140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.